Citation Nr: 0431658	
Decision Date: 11/30/04    Archive Date: 12/08/04

DOCKET NO.  03-03 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral shin 
splints.  

2.  Entitlement to service connection for a bilateral knee 
disability, to include arthritis of the knees.  

3.  Entitlement to service connection for a low back 
disability.   


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The appellant had active military service from March 1974 to 
September 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Louisville, Kentucky.                    

In the appellant's substantive appeal received in February 
2003, the appellant indicated that he desired a hearing 
before the Board at the RO.  Additionally, in a Statement in 
Support of Claim (VA Form 21-4138), which was attached to the 
appellant's February 2003 substantive appeal, the appellant 
indicated that he also wanted a hearing at the RO before a 
local hearing officer.  In August 2003, a hearing was 
conducted at the RO before a local hearing officer.  At that 
time, the appellant clarified his hearing request and noted 
that he wished to have a videoconference hearing before the 
Board at the RO.  In this regard, a letter from the RO to the 
appellant, dated in September 2004, shows that at that time, 
the RO had scheduled the appellant for a videoconference 
hearing before the Board in October 2004.  However, he failed 
to report for his scheduled October 2004 hearing.  His 
request for a hearing is therefore considered withdrawn.    

The issue of entitlement to service connection for a low back 
disability will be discussed in the remand portion of this 
decision; the issue is remanded to the RO via the Appeals 
Management Center in Washington D.C. 

By a November 2002 rating action, the RO denied the 
appellant's claims of entitlement to service connection for 
anxiety, and entitlement to service connection for insomnia.  
In February 2003, the appellant filed a Notice of 
Disagreement with respect to the aforementioned claims.  
However, at the appellant's August 2003 hearing at the RO, 
the appellant withdrew from appellate consideration his 
claims for service connection for anxiety and insomnia.  
Consequently, the Board does not have jurisdiction of those 
issues.    


FINDINGS OF FACT

1.  There is no competent medical evidence showing a current 
diagnosis of bilateral shin splints.   

2.  The appellant does not have a bilateral knee disability, 
to include arthritis of the knees, that is attributable to 
military service.  


CONCLUSIONS OF LAW

1.  Bilateral shin splints were not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).  

2.  A bilateral knee disability, to include arthritis of the 
knees, was not incurred in, or aggravated by, active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are applicable to the appellant's 
claims.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003).  


With respect to VA's duty to notify, the RO sent the 
appellant a letter in February 2002, prior to the initial 
rating decision with regard to the issues on appeal, in which 
the appellant was notified of the types of evidence he needed 
to submit, and the development the VA would undertake.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter 
informed the appellant what was needed from him and what VA 
would obtain on his behalf.  Id.  Specifically, in the 
February 2002 letter, the RO advised the appellant of the 
evidence needed to substantiate his claims for service 
connection, including the need for medical evidence of a 
current disability, which could be shown by medical evidence 
of persistent or recurrent symptoms of disability, and 
medical or medical opinion evidence of a nexus between the 
claimed current disability and an injury, disease, or event 
in service.  The RO advised the appellant that VA would 
request any information or evidence the appellant wanted VA 
to obtain, and any medical evidence from his doctors about 
which he told VA, and requested the appellant to provide 
information regarding medical treatment; the RO sent VA Forms 
21-4142 (Authorization and Consent to Release Information to 
VA) for this purpose.  The RO also advised the appellant that 
he could obtain any of the records and send them to VA.  In 
addition, the Board notes that the August 2002 statement of 
the case provided the appellant with the text of the relevant 
portions of the VCAA, as well as the implementing 
regulations.  The Board further observes that there is no 
indication that there is additional evidence that has not 
been obtained and that would be pertinent to the present 
claims.  The appellant has also been notified of the 
applicable laws and regulations pertinent to his service 
connection claims.  Moreover, the appellant has been afforded 
the opportunity to present evidence and argument in support 
of the claims, including at a personal hearing at the RO.  
Id. 

In the appellant's August 2003 hearing at the RO, the 
appellant testified that he was currently receiving treatment 
for his bilateral shin splints and bilateral knee disability 
from a Dr. M., a private physician.  According to the hearing 
transcript, after the appellant reported that he was 
receiving treatment from Dr. M., the hearing officer 
specifically notified the appellant that he needed to fill 
out release forms for any doctors who had treated him and 
submit the completed authorizations, so that the RO could 
obtain any records identified.  The appellant did not respond 
to this request, or the previous request by the RO in 
February 2002.  In this regard, the Board wishes to emphasize 
that "[i]f a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).     

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. 
§ 3.159(c).  The duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In this regard, 
although the appellant was not examined for the purpose of 
addressing his claims of service connection for bilateral 
shin splints, and service connection for a bilateral knee 
disability, none was required.  The Board notes that a 
medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains: (1) competent evidence of diagnosed disability 
or symptoms of disability, (2) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c) (4).       

In the instant case, there is no medical evidence of record 
showing a current diagnosis of bilateral shin splints.  It is 
only by way of unsupported allegation that the appellant 
contends that he has bilateral shin splints.  In regard to 
the appellant's bilateral knee disability, the medical 
evidence of record shows that the appellant has a bilateral 
knee disability, currently diagnosed as arthritis of the 
knees, but there is no medical evidence of record showing 
that he had a bilateral knee disability during his period of 
active military service or that he had arthritis of the knees 
within the one-year presumptive period.  The appellant has 
provided his theories as to how his bilateral knee disability 
began, but there is no indication, except by way of 
unsupported allegation, that a bilateral knee disability, 
currently diagnosed as arthritis of the knees, may be related 
to the appellant's active military service, including any in-
service event.  

The Board further observes that in this case, there is no 
outstanding evidence to be obtained, either by VA or the 
appellant.  In this regard, as stated above, in the 
appellant's August 2003 hearing at the RO, after the 
appellant stated that he had received treatment from Dr. M., 
the hearing officer specifically notified the appellant that 
he needed to fill out release forms for any doctors who had 
treated him and submit the completed authorizations, so that 
the RO could obtain any records identified.  The appellant 
did not respond to this request, or the previous request by 
the RO in February 2002.  The Board notes that "[t]he duty 
to assist in the development and adjudication of a claim is 
not a one way street."  Wamhoff v. Brown, 8 Vet. App. 517, 
522 (1996).  In addition, as previously stated, "[i]f a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); see also Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  

Consequently, given the standard of the new regulation, the 
Board finds that VA did not have a duty to assist that was 
unmet.  The Board also finds, in light of the above, that the 
facts relevant to this appeal have been fully developed and 
there is no further action to be undertaken to comply with 
the provisions of the regulations implementing the VCAA.  
Therefore, the appellant will not be prejudiced as a result 
of the Board proceeding to the merits of the claims.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

II.  Pertinent Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Direct service connection 
requires a finding that there is a current disability that 
has a definite relationship with an injury or disease or some 
other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992). 

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  In such instances, a grant of service connection is 
warranted only when "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).      

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumptive period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  For certain chronic 
disorders, including arthritis, service connection may be 
granted if the disease becomes manifest to a compensable 
degree within one year following separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).        

III.  Bilateral Shin Splints

In August 2003, a hearing was conducted at the RO.  At that 
time, the appellant testified that his infantry Military 
Occupational Specialty required "lots of running," which 
caused him to develop bilateral shin splints.  The appellant 
stated that after his discharge, he continued to experience 
bilateral shin splints.  

As previously stated, direct service connection requires a 
finding that there is a current disability that has a 
relationship to injury or disease during service.  Rabideau, 
2 Vet. App. at 141, 143.  The appellant's service medical 
records, to include his September 1976 hardship discharge 
examination, are negative for any complaints or findings of 
bilateral shin splints.  The records reflect that in a March 
1975 periodic physical examination, it was noted that the 
appellant had leg cramps after activity.  No diagnosis was 
provided.  Nevertheless, even accepting the appellant's 
statements as true that he experienced leg cramps while he 
was in the military, there is still no competent medical 
evidence of record showing that he currently has bilateral 
shin splints.  In October 2003, the RO received records from 
the Social Security Administration (SSA), which consisted of 
private and VA Medical Center (VAMC) outpatient treatment 
records, from May 1999 to September 2003.  The private and VA 
medical treatment records are negative for any complaints or 
findings of bilateral shin splints.  The SSA records also 
include a Disability Determination and Transmittal Report 
from the SSA, which shows that the appellant was awarded 
Social Security disability benefits for unrelated disorders.

In this case, the Board notes that the only evidence of 
record supporting the appellant's claim is his own lay 
opinion that he currently has bilateral shin splints which 
were incurred during his period of active military service.  
However, the appellant has not been shown to possess the 
training or credentials needed to render a diagnosis or a 
competent opinion as to medical causation, and his lay 
opinion thus does not constitute competent medical evidence 
and lacks probative value.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).     

In light of the above, the Board finds that there is no 
medical evidence of record showing a current medical 
diagnosis of bilateral shin splints.  Therefore, the Board 
concludes that the preponderance of the evidence is against 
the appellant's claim for service connection for bilateral 
shin splints.  Accordingly, service connection for this 
disability must be denied.  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).    

IV.  Bilateral Knee Disability

In the appellant's August 2003 personal hearing at the RO, 
the appellant contended that his current bilateral knee 
disability, diagnosed as arthritis of the knees, was related 
to his period of military service.  The appellant testified 
that the rigors of military service, which included running 
while wearing boots and other physical activity, caused him 
to develop bilateral knee pain.  He stated that after his 
discharge, he continued to experience chronic bilateral knee 
pain and was eventually diagnosed with arthritis of the 
knees.     

After reviewing the evidence of record, the Board finds that 
the appellant's bilateral knee disability, currently 
diagnosed as arthritis of the knees, is not the result of 
injury or disease incurred in, or aggravated by, his military 
service.  In this regard, the Board notes that the 
appellant's service medical records are negative for any 
complaints or findings of a bilateral knee disability, to 
include arthritis of the knees.  The records reflect that in 
a March 1979 periodic physical examination, it was noted that 
the appellant had leg cramps after activity.  However, no 
diagnosis was provided.  According to the records, in 
September 1976, the appellant underwent a hardship discharge 
examination.  At that time, in response to the question as to 
whether the appellant had ever had or if he currently had a 
"trick" or locked knee, the appellant responded "no."  The 
appellant's lower extremities were clinically evaluated as 
"normal."  

In the instant case, the first evidence of any treatment for 
a bilateral knee disability was in May 1999, approximately 23 
years after the appellant's separation from the military.  In 
this regard, private medical records show that in May 1999, 
the appellant sought treatment for bilateral knee problems.  
At that time, it was indicated that the appellant injured his 
left knee at work approximately three months previously.  It 
was noted that at the time of the appellant's injury, he felt 
a popping sensation while squatting.  The appellant had a 
magnetic resonance imaging (MRI) taken of his left knee which 
was reported to show a cartilage tear.  He subsequently 
underwent a left knee arthroscopy.  It was noted that the 
appellant had pain in his right knee.  Following the physical 
examination, the examiner stated that the appellant possibly 
had an occult medial meniscal tear involving his right knee.  

VAMC outpatient treatment records, from April 2000 to 
September 2003, show intermittent treatment for arthritis of 
the appellant's knees.  According to the records, in February 
2002, it was noted that the appellant had experienced 
bilateral knee pain since March 1999.  X-rays were taken of 
the appellant's knees which were interpreted as showing mild 
anterior and medial compartment osteoarthrosis of both knees.  
The records further reflect that in September 2002, x-rays 
were once  again taken of the appellant's knees.  The x-rays 
were reported to show tricompartment osteoarthritis, more 
severe in the medial joints compartment.    

In October 2003, the RO received records from the SSA, which 
included a Disability Determination and Transmittal Report, 
dated in May 2003.  The SSA Disability Determination and 
Transmittal Report shows that the appellant was awarded 
Social Security disability benefits for ankylosing 
spondylitis and other inflammatory spondylopathies (primary 
diagnosis), and osteoarthrosis and allied disorders 
(secondary diagnosis).  

In this case, due consideration has been given to the 
appellant's statements that his bilateral knee disability, 
currently diagnosed as arthritis of the knees, was incurred 
during his period of active military service.  Although the 
appellant's lay statements are competent to establish the 
occurrence of an injury, they are not competent evidence to 
establish the etiology of his current diagnosis.  Medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician.  
Because he is not a physician, the appellant is not competent 
to make a determination that his current bilateral knee 
disability is the result of any injury over three decades 
ago.  Espiritu, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).     

As such, the fact remains that there is no competent evidence 
on file linking the appellant's bilateral knee disability, 
currently diagnosed as arthritis of the knees, to service or 
to any incident of service, despite his assertion that such a 
causal relationship exits.  This lack of cognizable evidence 
is particularly dispositive as the first medical evidence of 
record for treatment for symptomatology of this disorder is 
approximately 23 years after his period of service had ended.  
See cf. Mense v. Derwinski, 1 Vet. App. 354 (1991).  As there 
is no evidence a bilateral knee disability, to include 
arthritis of the knees, in service, or arthritis within one 
year subsequent to service discharge, and there is no 
evidence which provides the required nexus between military 
service and a bilateral knee disability, to include arthritis 
of the knees, service connection for a bilateral knee 
disability, to include arthritis of the knees, is not 
warranted.  See Caluza v. Brown, 7 Vet. App. 498 (1995).      

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert, 1 Vet. App. at 49.  


ORDER

The claim of entitlement to service connection for bilateral 
shin splints is denied.   

The claim of entitlement to service connection for a 
bilateral knee disability, to include arthritis of the knees, 
is denied.   


REMAND

In the appellant's August 2003 personal hearing at the RO, 
the appellant testified that while he was in the military, he 
was in a "track vehicle accident."  The appellant stated 
that he was riding in an "armored personnel carrier" with 
three other individuals when the personnel carrier 
accidentally ran into the rear end of a tank.  According to 
the appellant, the impact threw all of them against the 
"bulkhead."  The appellant reported that although medics 
arrived and provided treatment, he did not receive any 
treatment because he thought he was "okay."  However, the 
appellant stated that after the accident, he developed low 
back pain.  The appellant maintained that following his 
discharge, he continued to experience chronic low back pain.  

The appellant's service medical records show that in February 
1974, the appellant underwent an entrance examination.  At 
that time, the appellant's spine and other musculoskeletal 
system were clinically evaluated as "abnormal."  It was 
noted that the appellant had a slight rotoscoliosis of the 
lumbar spine, with the left hip slightly lower, which was 
"NCD" [not considered disqualifying].  The records also 
reflect that in a March 1975 periodic physical examination, 
in response to the question as to whether the appellant had 
ever had or if he currently had recurrent back pain, the 
appellant responded "yes."  However, clinical evaluation of 
his spine was normal.  The appellant's separation examination 
conducted in September 1976, found the appellant's spine 
clinically normal and the appellant noted that he did not 
have recurrent back pain.       

Private medical treatment records show that in May 2000, the 
appellant was treated for complaints of pain in his low back.  
At that time, it was noted that the appellant gave a long 
history of pain in his low back, and reported that he had 
worked for a plumbing company which involved strenuous 
activity.  It was indicated that a MRI scan showed that the 
appellant had Grade III spondylolisthesis, with posterior 
bulging of the disc at the L5-S1 level, and possibly at the 
L4-L5 level as well.  The MRI scan was read as 
anterolisthesis of L5 on S1, pseudo disc herniation at the 
level of the listhesis, though a true disc herniation was not 
seen.  Severe bilateral foraminal narrowing was present from 
the anterior listhesis.  In addition, x-rays of the 
appellant's lumbosacral spine were interpreted as showing 
spur formation in the lumbar spine, especially at L4-L5, and 
almost complete collapse of the L5-S1 disc space, with 
anterolisthesis, late Grade II, L5 on S1.  There was almost a 
retrolisthesis of L4 on L5, Grade I.  Following a review of 
the appellant's MRI report and x-rays, the examining 
physician diagnosed the appellant with a significant 
spondylolisthesis, without neurological involvement.    

VAMC outpatient treatment records, from April 2000 to 
September 2003, show intermittent treatment for the 
appellant's low back disability.  The records reflect that in 
April 2002, the appellant was treated for complaints of low 
back pain.  At that time, it was noted that the appellant had 
had low back pain since 1996, when he injured his back.  X-
rays were taken of the appellant's lumbosacral spine which 
were interpreted as showing chronic spondylolysis, with 15 
millimeters (mm.) spondylolisthesis of L5 and severe 
degenerative disc disease at the same level.  There was 
arthrosis in the lower lumbar apophyseal joints and hips.  In 
addition, according to the records, in May 2002, the 
appellant was treated for a chronic backache which had 
worsened over the last six months.  At that time, the 
appellant denied any injury to the back.  The appellant had 
an MRI taken of his lumbar spine which was interpreted as 
showing Grade II anterolisthesis of L5 on S1, with uncovering 
of the disc/pseudodisc bulging.  There was no significant 
central canal stenosis.  However, there was bilateral 
moderate to severe foraminal stenosis, right greater than 
left.  

In this case, the appellant has not been afforded a VA 
examination to determine whether any current low back 
disability is etiologically related to the appellant's back 
disorder that pre-existed military service and whether the 
pre-existing low back disability was aggravated by such 
service.  Thus, in light of the evidence of record showing 
that the appellant has a current low back disability, and 
given that the appellant's service medical records reflect 
that he had a slight rotoscoliosis of the lumbar spine upon 
his February 1974 entrance examination, and complaints of 
back pain in March 1979, the Board is of the opinion that a 
VA examination, as specified in greater detail below, should 
be performed in order to determine the nature and etiology of 
any current low back disability.  

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO must review the claims folder 
and ensure that all VCAA notice and duty 
to assist obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  The 
appellant should be specifically told of 
the information or evidence he needs to 
submit to substantiate his claim and what 
evidence VA will obtain.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In 
this regard, the RO should specifically 
request that the appellant identify the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have treated him for a 
low back disability at any time following 
military service.  With any necessary 
authorization from the appellant, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the appellant in response to this 
request, which have not been previously 
secured, to specifically include any 
private medical treatment records from 
Dr. M., as referred to by the appellant 
in his August 2003 personal hearing at 
the RO.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the appellant and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The appellant and his 
representative must then be given an 
opportunity to respond.

2.  After any additional evidence has 
been obtained and added to the record, 
the RO should make arrangements with the 
appropriate VA medical facility for the 
appellant to be afforded a comprehensive 
orthopedic examination conducted by a 
physician to determine the nature and 
etiology of any low back disability.  The 
claims folder and a copy of this remand 
must be made available to the examiner 
for review in conjunction with the 
examination.  The examiner is 
specifically requested to review the 
appellant's service medical records, 
which show that in the appellant's 
February 1974 entrance examination, the 
appellant's spine and other 
musculoskeletal system were clinically 
evaluated as "abnormal."  At that time, 
it was noted that the appellant had a 
slight rotoscoliosis of the lumbar spine, 
with the left hip slightly lower.  The 
records also reflect that in a March 1975 
periodic physical examination, although 
the spine was found clinically normal, in 
response to the question as to whether 
the appellant had ever had or if he 
currently had recurrent back pain, the 
appellant responded "yes."  In 
addition, the appellant's September 1976 
hardship discharge examination shows that 
at that time, the appellant's spine and 
other musculoskeletal system were 
clinically evaluated as "normal."  The 
examiner is also specifically requested 
to review the private medical treatment 
records, dated in May 2000, which show 
that at that time, the appellant was 
diagnosed with significant 
spondylolisthesis, without neurological 
involvement.  Moreover, the examiner is 
requested to review the VAMC outpatient 
treatment records, from April 2000 to 
September 2003, which reflect 
intermittent treatment for the 
appellant's low back disability.  The 
records show that in April 2002, the 
appellant was treated for complaints of 
low back pain since 1996 when he injured 
his back.  X-rays of the appellant's 
lumbosacral spine were interpreted as 
showing chronic spondylolysis, with 
severe degenerative disc disease at L5 
and arthrosis in the lower lumbar 
apophyseal joints and hips.  The records 
further show that in May 2002, the 
appellant was treated for a chronic 
backache which had worsened over the 
previous six months.  At that time, the 
appellant denied any injury to the back.  
The appellant had an MRI taken of his 
lumbar spine which was interpreted as 
showing Grade II anterolisthesis of L5 on 
S1, with uncovering of the 
disc/pseudodisc bulging.  There was 
bilateral moderate to severe foraminal 
stenosis.        

All necessary special studies or tests 
are to be accomplished, to include x-rays 
if deemed necessary by the examiner.  
After a review of the examination 
findings and the entire evidence of 
record, the examiner should render an 
opinion as to whether any currently 
diagnosed low back disability, to include 
degenerative disc disease and/or 
spondylolysis of the lumbar spine, is 
related to the slight rotoscoliosis of 
the lumbar spine, with the left hip 
slightly lower, noted in the appellant's 
February 1974 entrance examination.  
Additionally, the examiner is requested 
to render an opinion as to whether the 
appellant's pre-existing rotoscoliosis of 
the lumbar spine underwent any worsening 
during his period of active service.  If 
the examiner determines that a worsening 
occurred during service, he or she should 
indicate whether such worsening was due 
to the natural progression of the 
condition.  If no current disability is 
found, or no nexus to the appellant's 
pre-existing rotoscoliosis is found, such 
findings and conclusion should be 
affirmatively stated and a complete 
rationale for any opinion expressed 
should be included in the examination 
report.  If the requested opinions cannot 
be provided without resort to 
speculation, the examination report 
should so state.  The report prepared 
should be typed.    

3  The appellant is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the appellant does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.


4.  Thereafter, the RO should review the 
claims file and take all other proper 
measures to ensure full and complete 
compliance with the duty-to-notify and 
duty-to-assist provisions of the VCAA.  
The RO should also ensure that the VA 
examination report addresses all actions 
requested.  If it does not, it must be 
returned to the examiner for corrective 
action.

5.  The RO should then review and re-
adjudicate the issue on appeal.  If such 
action does not grant the benefit 
claimed, the RO should provide the 
appellant and his representative a 
supplemental statement of the case and an 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to this Board for 
appellate review.

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



